ALLOWABILITY NOTICE 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The Amendment filed 2 May 2022 has been entered and considered. Claims 1, 8, 11, 17, and 19 have been amended. Claims 5 and 14 have been canceled. By way of Examiner’s Amendment below, claims 6, 8, 15, and 17 are amended. Claims 1-4, 6-13, and 15-20, all the claims pending in the application, are allowed. 

Response to Amendment
Claim Rejections – 35 USC 112
In view of the amendments to claims 8 and 17 below, the rejections under 35 USC 112 are withdrawn.

Prior Art Rejections
In view of the amendments to independent claims 1, 11, and 19 incorporating the allowable subject matter of claims 5 and 14, the prior art rejections are withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ representative, Samuel Yamron (Reg. No. 59,411) on 17 May 2022.
The application has been amended as follows: 

6. (Currently Amended) The method of claim 1, further comprising:
estimating a lens cup separation distance (dLENS_CUP) as the difference between the position of the center of a first lens cup of the head-mounted device and the position of the center of a second lens cup of the head-mounted device in three dimensions; 
performing eye tracking by estimating [[an]] the eye separation distance (dEYES) as the difference between the position of the pupil of the first eye of the user and the position of [[a]] the pupil of [[a]] the second eye of the user, in three dimensions, wherein each of the positions of the centers of the first and second lens cups, respectively, and each of the pupils of the first and second eyes of the user, respectively, are defined according to [[a]] the common coordinate system; and 
calculating [[the]] a difference (dDIFF) between the lens cup separation distance (dLENS_CUP) and the eye separation distance (dEYES); 
wherein determining, using the processing circuitry, if the head-mounted device is correctly positioned on the user, further comprises:5 Appl. No. 16/663,673 PATENT Response. dated May 2, 2022 
Response to Office Action of January 31, 2022comparing the calculated difference (dDIFF) between the lens cup separation distance (dLENS_CUP) and the eye separation distance (dEYES) to a preset difference threshold value (TDIFF); and 
if the calculated difference (dDIFF) is above the preset difference threshold value (TDIFF): concluding that the head-mounted device is incorrectly positioned on the user.

8. (Currently Amended) The method of claim 7, wherein performing the position correction procedure comprises, if [[the]] a lens cup separation distance (dLENS_CUP) has been determined to be too small or too large, performing motorized position correction of the lens cup separation distance (dLENS_CUP).

15. (Currently Amended) The system of claim 11, wherein the processing circuitry is further configured to:9 Appl. No. 16/663,673 PATENT Response. dated May 2, 2022 
Response to Office Action of January 31, 2022estimate a lens cup separation distance (dLENS_CUP) as the difference between the position of the center of a first lens cup of the head-mounted device and the position of the center of a second lens cup of the head-mounted device; 
perform eye tracking by estimating [[an]] the eye separation distance (dEYES) as the difference between the position of the pupil of the first eye of the user and the position of [[a]] the pupil of [[a]] the second eye of the user, wherein each of the positions of the centers of the first and second lens cups, respectively, and each of the pupils of the first and second eyes of the user, respectively, are defined according to [[a]] the common coordinate system; 
calculate [[the]] a difference (dDIFF) between the lens cup separation distance (dLENS_CUP) and the eye separation distance (dEYES); and 
compare the calculated difference (dDIFF) between the lens cup separation distance (dLENS_CUP) and the eye separation distance (dEYES) to a preset difference threshold value (TDIFF), 
wherein the processing circuitry is further configured to determine if the head-mounted device is correctly positioned on the user by:
if the calculated difference (dDIFF)is above the preset difference threshold value (TDIFF): concluding that the head-mounted device is incorrectly positioned on the user.

17. (Currently Amended) The system of claim 16, wherein the processing circuitry is configured to, in the position correction procedure:
perform motorized position correction of [[the]] a lens cup separation distance (dLENS_CUP), if the lens cup separation distance (dLENS_CUP) has been determined to be too small or too large; 
notify the system or the user about the determined incorrect position of the head-mounted device; or 
initiate a positioning guide, which positioning guide provides guidance on steps to be taken for manual correction of the position of the head-mounted device.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Each of independent claims 1, 11, and 19 recites, in some variation: perform eye tracking by estimating, based on a second image of a second eye of the user, the position of the pupil of the second eve in two dimensions, wherein each of2 Appl. No. 16/663,673 PATENT Response. dated May 2, 2022 Response to Office Action of January 31, 2022the positions of the pupils of the first and second eves, respectively, are defined according to a common coordinate system; determining an eye separation distance (dEYES) as the difference between the position of the pupil of the first eye and the position of the pupil of the second eye, wherein determining, using the processing circuitry, if the head-mounted device is correctly positioned on the user, further comprises: if the absolute value of the determined eye separation distance (dEYES) is above a preset eye separation threshold value (TEYES): concluding that the head-mounted device is incorrectly positioned on the user. These features are not taught by the cited art of record in the context of the remaining features of the independent claims for the reasons discussed on pages 20-21 of the previous Office Action dated 1/31/22. Accordingly, claims 1, 11, and 19 are allowed. Claims 2-4 and 6-10 are allowed by virtue of their dependency on claim 11. Claims 12-13 and 15-18 are allowed by virtue of their dependency on claim 11. Claim 20 is rejected by virtue of its dependency on claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486. The examiner can normally be reached noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN M CONNER/Primary Examiner, Art Unit 2663